Citation Nr: 1328333	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a service connection claim for hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.
 

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2011 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The RO found that the submitted 
evidence by the Veteran was new and material, and reopened 
the December 2003 rating decision.  The Veteran seeks 
service connection for hearing loss.
 
The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the electronic "Virtual VA" system to 
insure a total review of the evidence.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied 
service connection for bilateral hearing loss, finding that 
hearing loss was not shown in service, and that the Veteran 
did not currently have a hearing loss disability.  

2.  Evidence received since the December 2003 rating 
decision, is not cumulative or redundant of evidence 
previously considered and does raise a reasonable 
possibility of substantiating the claim of service 
connection for hearing loss.

3.  The competent medical evidence does not demonstrate that 
the Veteran has a right ear hearing loss disability as 
defined by VA.

4.  The competent medical evidence demonstrates that the 
Veteran has a left ear hearing loss disability as defined by 
VA.

5.  The Veteran's left ear hearing loss disability is 
related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§§ 7104, 7105(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 
20.302, 20.1103 (2012).   

2.  Since the December 2003 rating decision, new and 
material evidence has been received, which requires the 
reopening of the claim of service connection for hearing 
loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

3.  The criteria for establishing entitlement to service 
connection for right ear hearing loss have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 4.85.  

4.  The criteria for establishing entitlement to service 
connection for left ear hearing loss have been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

In light of the fully favorable determination in regard to 
the Veteran's left ear hearing loss, no further discussion 
of compliance with VA's duty to notify and assist is 
necessary.

With regard to the Veteran's right ear hearing loss claim, 
the VA's duty to notify and assist pursuant to the VCAA 
remains.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative or agent, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the Veteran is expected to provide.

With respect to requests to reopen previously denied claims, 
a claimant must be notified of both what is needed to reopen 
the claim and what is needed to establish the underlying 
claim for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

In the case at hand, the record reflects that the RO 
provided the Veteran with the requisite notice by letter 
mailed in September 2010.  The claim was readjudicated most 
recently in the January 2012 statement of the case (SOC), 
therefore, there is no prejudice to the Veteran regarding 
the timing of notice.

The record also reflects that VA has made reasonable efforts 
to obtain all relevant records pertinent to the claims 
herein decided.  Pertinent medical evidence associated with 
the claims file consists of service treatment records, VA 
treatment records, and VA examination reports.

In June 2011, and January 2011, VA provided the Veteran with 
audiology examinations and obtained a medical opinion 
addressing whether any current hearing loss had its onset 
during or was caused by active service.  The June 2011 
audiology examination, and opinion is adequate, as the 
examination report shows that the examiner, considered the 
Veteran's relevant medical/military/occupational history, 
conducted a physical examination with testing and provided a 
reasoned analysis to support his medical opinions.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA 
must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim.   

II. New and Material Evidence

A.  Legal Criteria 

Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 
2001) ("Thus, the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened....").  

In general, RO decisions are final when they are not timely 
appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect 
to that claim.

New evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  

The threshold for determining whether new and material 
evidence raises a reasonable possibility of substantiating a 
claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 
(2010). Furthermore, consideration is not limited to whether 
the newly submitted evidence relates specifically to the 
reason the claim was last denied, but instead should include 
whether the evidence could reasonably substantiate the claim 
were the claim to be reopened, either by triggering the 
Secretary's duty to assist or through consideration of an 
alternative theory of entitlement. Id. at 118. 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, VA is not bound to 
consider credible the patently incredible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

Only evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

B.  Analysis

The initial rating decision in December 2003 stated that the 
evidence used in the decision was the Veteran's service 
treatment records, and evidence provided by the Veteran.  
The December 2003, rating decision stated that the Veteran 
failed to provide evidence to substantiate any of the three 
service connection elements.  

Since December 2003, additional VA treatment records, and VA 
examinations have been associated with the file.  
Specifically, the findings and notes from the Veteran's 
audiology consultation which included a hearing test from a 
VA audiologist on February 2010, the audiology note from the 
Veteran's hearing aid fitting on June 2010, and the VA audio 
examination administered on June 2011 which stated that the 
Veteran has a left ear hearing disability, and provided a 
positive nexus opinion between the Veteran's service and 
current hearing loss.

The documentation is new, as it was not part of the record 
at the time of the December 2003 rating decision.  It is 
also material, as it offers evidence to unestablished facts.  
The Veteran has submitted evidence regarding his current 
disability, and also evidence regarding nexus.  This 
evidence offers a reasonable possibility of substantiating 
the Veteran's claim, and is therefore material pursuant to 
38 C.F.R. § 3.156(a).    


III. Service Connection 

A.  Legal Criteria

The Veteran contends that based on his VA audio exam his 
sensorineural hearing loss is related to service, and 
therefore he is entitled to service connection.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation 
benefits, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran 
is eligible for service connection through a presumptive or 
direct basis.  

Service connection for sensorineural hearing loss will 
rebuttably be presumed if it is manifest to a compensable 
degree within one year following active service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural 
hearing loss is considered an organic disease of the nervous 
system and is subject to presumptive service connection 
under 38 CFR 3.309(a).").  Alternatively, a nexus to service 
will be presumed where there is continuity of symptomatology 
since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-
40 (Fed. Cir. 2013) (holding that continuity of 
symptomatology is an evidentiary tool to aid in the 
evaluation of whether a chronic disease existed in service 
or an applicable presumptive period).   

Service connection on a direct basis may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
Hensley, the Court held that "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses. 38 C.F.R. § 
3.159(a)(1). 

Competent lay evidence is any evidence not requiring that 
the proponent have specialized education, training, or 
experience. Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159(a)(2). This may include some 
medical matters, such as describing symptoms, but does not 
necessarily include opinions on the cause or etiology of any 
current disability. See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as hearing loss, though, the Veteran is not competent to 
provide evidence as to more complex medical questions such 
as his degree of hearing loss based on decibels and Hertz 
frequencies, as is the case here.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007). 

The Board must consider all the evidence of record and make 
appropriate determinations of competence, credibility, and 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).   "The Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant."  Id. at 367

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 
26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.
 
B. Analysis

1.  In-service Injury

The evidence of record supports a finding that the Veteran 
sustained an in-service injury in the form of acoustic 
trauma.  The Veteran stated that while on active duty with 
the Navy his duties included loading ordnance into the gun 
mounts on the ships.  The Veteran fulfills the in-service 
injury element for bilateral hearing loss.     

2.  Current Disability 

Next, the Veteran does not have a qualifying disability with 
his right ear.  The Veteran was examined at a VA audio exam 
in June 2011, which included a review of the Veteran's 
medical history, a physical examination, diagnostic tests, 
and a diagnosis with rationale.  Using the results from a 
January 2011 VA audiogram the Veteran's right ear auditory 
thresholds were reported at, 20, 15, 20, 20, 20 decibels at 
500, 1000, 2000, 3000, or 4000 Hertz, respectively.  The 
September 2010 exam revealed normal speech recognition 
scores using the Maryland CNC Test, finding right ear 
hearing at 100%.  Based on the opinion of the June 2011 
exam, the Veteran is unable to fulfill the element of 
current disability with regards to his right ear.  Thus, the 
Veteran is not entitled to service connection for his right 
ear based on the exam of record.  Brammer  v. Derwinski, 3 
Vet. App. 223, 225 (1992).         

The Veteran does, however, have a qualifying disability with 
his left ear.  The Veteran's left ear auditory thresholds 
from the January 2011 audiogram showed thresholds of 75, 70, 
65, 65, and 75, decibels at 500, 1000, 2000, 3000, or 4000 
Hertz, respectively.  These threshold levels qualify as a 
hearing loss disability.  See 38 C.F.R. § 3.385.  The 
Veteran fulfills the current disability element for service 
connection.  Thus, an analysis of the final element for 
service connection, nexus, is required regarding the 
Veteran's left ear hearing loss.  A relationship or "nexus" 
to service, in this case be established on either a 
presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.309.

3.  Nexus
 
i.  Presumptive Service Connection

The Veteran has not demonstrated that he has specialized 
training or knowledge when it comes to diagnosis or etiology 
of audiologic conditions; he is therefore a layperson in 
this regard.  While the Veteran is competent to discuss the 
fact that he has hearing loss soon after service, he is not 
competent to state that his hearing loss reached a 
particular decibel level, causing a hearing loss disability 
consistent with 38 C.F.R. § 3.385.  Therefore, his lay 
statements regarding hearing loss within a year of his 
separation from service are not competent.

There is no competent evidence that the Veteran's hearing 
loss disability manifested itself within one year after 
separation from service pursuant to 38 C.F.R. § 3.385.  The 
record does not contain any audiograms, or audio treatment 
which documents a hearing loss disability within the 
Veteran's first year of separation from service.  Therefore, 
without evidence of a hearing loss disability within one 
year of separation from service, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 
3.307.  The first documented diagnosis of hearing loss 
disability was at the Veteran's VA audiology consult in 
February 2010, which is well after the presumptive period.  
There is therefore a lack of credible evidence to show 
continued symptomatology.  38 C.F.R. § 3.303(b).

ii.  Direct Service Connection

In the instant appeal, there is no conflicting evidence on 
the issue of nexus.  However, there are two likely causes to 
the Veteran's hearing loss.  
The VA audiologist in his June 2011 examination stated that 
the Veteran's left ear hearing disability has both a 
sensorineural, and conductive component.  The audiologist 
provided a positive nexus opinion stating that the etiology 
for the Veteran's sensorineural hearing loss is from noise 
exposure related to his service.  In the audiologist's 
opinion the conductive component of the Veteran's hearing 
loss is more likely than not caused by otosclerosis and less 
likely caused by noise trauma.  The examiner stated that 
"otosclerosis, is genetic and/or idiopathic in nature", and 
that otosclerosis can sometimes also cause hearing loss.  
The examiner further stated that the worsened hearing loss 
in the Veteran's left ear, as compared to his right ear, is 
more likely caused by his otosclerosis.   

The audiologist's opinion is afforded high probative value 
as it was made after a review of the relevant evidence, 
including a prior examination of the Veteran, and contains a 
rationale for the conclusions reached.  Because the 
audiologist was unable to parse out the precise likeliness 
of etiology between the conductive and sensorineural 
components, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (if it is not possible to separate the effects of 
service-connected from nonservice-connected conditions, all 
symptoms must be attributed to the service-connected 
condition).  As such, service connection for a left ear 
hearing loss disability is warranted.  

	










ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for bilateral hearing 
loss; the appeal is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


